Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
The filing date of this application is 5/8/2019.

Election/Restrictions
Applicant’s election without traverse of species election in the reply filed on 3/7/2022 is acknowledged. Claims 3, 17-19, 22-23 and 26-28 (drawn to nonelected species) were previously withdrawn for examination, since the elected species is found allowable, therefore claims drawn to non-elected species that requiring all the limitations of the allowable claim is rejoined for examination, which is subsequently found allowable. 
Claims 1-29 are under examination. 

 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew L. Jagenow on 7/28/2022.

The application has been amended as follows:	
IN THE CLAIMS:
Please amend claims 12, 14-17 and 19 as follows: 
In claim 12, line 2, please replace “a top” with - - the - - in front of “wall”.
Claim 14, line 2, please replace “disposed above a reservoir” with - - above an integrally-formed reservoir - - ; line 3, insert - - the opposite of the wall of - -  in front of “the receptacle”. 
In claim 15, line 3, please replace “a” with - - the - - in front of “wall”.
In claim 16, line 2, please replace “a top” with - - the - - in front of “wall”.
In claim 17, line 2, please replace “a top” with - - the - - in front of “wall”.
In claim 19, line 3, please replace “a top” with - - the - - in front of “wall”.

The following is an examiner’s statement of reasons for allowance: The closest prior arts, Iwashiro and Tamai teach methods of organoid culturing without teaching/suggesting steps of positioning a receptacle and an integrally-formed reservoir in an inverted position to dispose and seal the receptacle before inverting the receptacle/chamber and reservoir for cell/organoid culturing, and it is not obvious to combine the steps because none of the references (including Ong and Sonntag) provides motivation to use/prepare receptacle/chamber with an integrally-formed reservoir and inverted it before cell culturing for anticipated success of organoid culturing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1-29 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653